Sognier, Judge,
concurring specially.
I agree with the majority’s reasoning and -result. I write specially to point out that in my view the language from Flo-Control v. Northeast Bank, 150 Ga. App. 880 (258 SE2d 695) (1979) employed by the majority to explain OCGA § 7-1-352 is overbroad. My concern is that it is capable of being, and has been, in the past, misapplied. I find that the language used by the Supreme Court in Trust Co. Bank of Augusta v. Henderson, 258 Ga. 703 (373 SE2d 738) (1988), reading OCGA § 7-1-352 to mean that the bank incurs no liability for the uses to which trust funds are applied after they are withdrawn and not as protecting the bank against liability for honoring forged or otherwise improper checks or endorsements, is more precise and better states the scope and purpose of the statute.